EXECUTION VERSION
 



Exhibit 10-b
December 14, 2012
ArvinMeritor Receivables Corporation
2135 West Maple Road
Troy, MI 48084-7186
Attention: Treasurer


Re: Navistar Receivables
Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Purchase and Sale
Agreement, dated as of June 18, 2012 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Purchase and Sale Agreement”),
by and among Meritor Heavy Vehicle Systems, LLC and Meritor Heavy Vehicle
Braking Systems (U.S.A.), LLC, (each an “Originator” and together the
“Originators”), ArvinMeritor Receivables Corporation (the “Buyer”) and Meritor,
Inc., as servicer (in such capacity, the “Servicer”). Concurrently herewith, the
Buyer, as seller, the Servicer, PNC Bank, National Association, as a Related
Committed Purchaser, as an LC Participant, as a Purchaser Agent, as LC Bank and
as Administrator and Market Street Funding LLC, as a Conduit Purchaser are
entering into that certain First Amendment to the Receivables Purchase Agreement
(the “First Amendment”). Capitalized terms used but not otherwise defined herein
(including such terms used above) have the respective meanings assigned thereto
in, or by reference in, the Purchase and Sale Agreement.
Each Originator hereby requests that the Buyer, from time to time, on the terms
and subject to the conditions set forth in the Purchase and Sale Agreement,
purchase from such Originator all of such Originator’s right, title and interest
in and to (i) each Navistar Receivable (as defined in the Receivables Purchase
Agreement after giving effect to the First Amendment) originated by such
Originator and (ii) all Related Rights with respect thereto.
The Buyer hereby acknowledges and agrees to the Originators’ request above and,
on the terms and subject to the conditions set forth in the Purchase and Sale
Agreement, the Buyer hereby purchases from such Originator, and each Originator,
severally and for itself, hereby sells to the Buyer, all of such Originator’s
right, title and interest in and to (i) each existing Navistar Receivable (as
defined in the Receivables Purchase Agreement after giving effect to the First
Amendment) and (ii) all Related Rights with respect thereto.
Each Originator hereby consents to the Buyer or the Administrator filing UCC-3
financing statement amendments substantially in the form attached as Exhibit A
to the First Amendment. The parties hereto acknowledge and agree that the Buyer
or the Administrator’s filing of such UCC-3 amendments shall not be construed to
limit or waive any obligations of the Buyer, the Servicer or the Originators
under the Transaction Documents.
Each Originator hereby represents and warrants, as to itself, to the Buyer, as
follows:

 
 
 

704122524 12403015

--------------------------------------------------------------------------------




(a)    Representations and Warranties. Immediately after giving effect to the
First Amendment and this letter agreement, the representations and warranties
made by such Person in the Transaction Documents to which it is a party are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).
(b)    Enforceability. This letter agreement and each other Transaction Document
to which it is a party, as amended hereby, constitute the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Purchase
and Sale Termination Event, an Unmatured Purchase and Sale Termination Event.
All provisions of the Purchase and Sale Agreement and the other Transaction
Documents, as expressly amended and modified by this letter agreement, shall
remain in full force and effect. After this letter agreement becomes effective,
all references in the Purchase and Sale Agreement (or in any other Transaction
Document) to “this Purchase and Sale Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Purchase and Sale Agreement
shall be deemed to be references to the Purchase and Sale Agreement as amended
by this letter agreement. This letter agreement shall not be deemed, either
expressly or impliedly, to waive, amend or supplement any provision of the
Purchase and Sale Agreement other than as set forth herein.
This letter agreement shall become effective as of the date hereof upon the
Administrator’s receipt of counterparts hereto duly executed by each of the
parties hereto. This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this letter agreement by facsimile
or e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
THIS LETTER AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).


[SIGNATURE PAGES FOLLOW]



 
2

 

704122524 12403015

--------------------------------------------------------------------------------






If the foregoing accurately reflects our agreement, please sign and return to us
a counterpart hereof, whereupon this letter agreement will become a binding
agreement among the parties hereto in accordance with its terms.
Very truly yours,


MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.),
as an Originator




By:/s/ Carl D. Anderson II
Name: Carl D. Anderson II
Title: Treasurer






MERITOR HEAVY VEHICLE SYSTEMS, LLC, as an Originator




By: /s/ Carl D. Anderson II
Name: Carl D. Anderson II
Title: Treasurer

704122524 12403015    S-1    





--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO
as of the date first above written:


ARVINMERITOR RECEIVABLES CORPORATION,
as Buyer


By:/s/ Carl D. Anderson II
Name:     Carl D. Anderson II
Title:     President and Treasurer



704122524 12403015    S-2    





--------------------------------------------------------------------------------




MERITOR, INC.,
as Initial Servicer


By: /s/ Carl D. Anderson II
Name:     Carl D. Anderson II
Title:     Treasurer



704122524 12403015    S-3    





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent and as Administrator




By: /s/ William Falcon
Name: William Falcon
Title: Vice President




 









704122524 12403015    S-4    



